

Exhibit 10.2


EXPEDIA GROUP, INC. STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT, including any special terms and conditions set
forth in any appendix for the Participant's country (the "Appendix" and,
together, this "Agreement"), dated as of the Grant Date, is concluded by and
between Expedia Group, Inc., a U.S. Delaware corporation (the "Corporation"),
and the undersigned employee of the Corporation, Affiliate or Subsidiary (the
"Participant").
All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation's Fourth Amended and Restated 2005 Stock
and Annual Incentive Plan (as amended from time to time, the "Plan"). Reference
is made to the Summary of Award (the "Summary of Award"), which may be found on
the Morgan Stanley StockPlan Connect website at www.stockplanconnect.com (or any
successor system selected by the Corporation).
1.
Award, Vesting and Exercise of the Stock Option

(a)    Subject to the terms and conditions of this Agreement and the Plan, the
Corporation hereby grants the Stock Option to the Participant pursuant to
Section 5 of the Plan. The Summary of Award sets forth the number of shares of
Common Stock covered by the Stock Option, the per share exercise price of the
Stock Option and the Grant Date of the Stock Option. The Stock Option shall be a
Nonqualified Option. Unless earlier terminated pursuant to the terms of this
Agreement or the Plan, the Stock Option shall expire on the seven year
anniversary of the Grant Date.
(b)    Subject to the terms and conditions of this Agreement and the Plan, and
the Participant's continuous employment by the Corporation or one of its
Subsidiaries or Affiliates, or the Participant's continuous provision of
services to the Corporation or one of its Subsidiaries or Affiliates, the Stock
Option shall vest equally on [•] in each of the first four years following the
Grant Date.
(c)    Notwithstanding the foregoing, the Corporation shall be entitled to hold
the Shares issuable to the Participant upon exercise of the Participant's Stock
Option until the Corporation or the agent selected by the Corporation to manage
the Plan under which the Stock Option has been issued (the "Agent") has received
from the Participant a duly executed Form W-9 or W-8, or such other form
required by the tax authorities, as applicable.
2.    Termination of Employment
(a)     If the Participant ceases to be an employee of or provide services to
the Corporation or any Affiliate or Subsidiary (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services, or the
terms of the Participant's employment or service agreement, if any), the
Participant shall not be entitled by way of compensation for loss of office or
otherwise howsoever to any sum or other benefit to compensate the Participant
for the loss of any rights under this Agreement or the Plan, and in
consideration of the grant of the Stock Option, the Participant agrees not to
institute any claim against the Corporation or any Subsidiary or Affiliate.




Four Year Equal Vest
1
 




--------------------------------------------------------------------------------




(b)     For purposes of the Stock Option, the date of Termination of Employment
will be the date the Participant is no longer actively providing services to the
Corporation or any Subsidiary or Affiliate (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or
providing services, or the terms of the Participant's employment or service
agreement, if any). The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed or providing
services for the purposes of his or her Stock Option (including whether the
Participant may still be considered to be providing services while on a leave of
absence).
Notwithstanding any terms or conditions of the Plan to the contrary, in the
event of Participant's Termination of Employment, the Participant's right to
vest in the Stock Option will cease as of such date of Termination of Employment
and any unvested portion will be forfeited effective as of such date;
furthermore, the Participant's right to exercise the Stock Option after
Termination of Employment, if any, will be measured by reference to such date of
Termination of Employment.
(c)    The Participant agrees that, if the Participant exercises any portion of
the Stock Option within two years prior to or any time after (i) the
Participant's Termination of Employment for Cause, or (ii) the Participant's
voluntary Termination of Employment within two years after any event or
circumstance that would have been grounds for a Termination of Employment for
Cause, the Corporation shall be entitled to recover from the Participant, at any
time within two years following such exercise, and the Participant shall pay
over to the Corporation on demand, an amount equal to the excess of (x) the
aggregate Fair Market Value of the Common Stock subject to such exercise on the
date of exercise over (y) the aggregate exercise price of the Common Stock
subject to such exercise.
3.    Non-Transferability of the Stock Option
Except as otherwise provided in Section 5(j) of the Plan or as determined by the
Committee, the Stock Option is not transferable except by will or by laws of
descent and distribution.
4.    Adjustments in the Event of Change in Stock; Change in Control
Upon the occurrence of certain events relating to the Corporation's Common Stock
contemplated by Section 3(d) of the Plan, the Committee shall make adjustments
in accordance with such Section. Unless otherwise determined by the Committee,
in the event of a Change in Control, the provisions of Section 10 of the Plan
shall apply.
5.
Taxes and Withholding

(a)The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Subsidiary or Affiliate which employs the
Participant or for which the Participant otherwise renders services (the
"Employer"), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (the "Tax-Related Items") is and remains the Participant's
responsibility and may exceed the amount, if any, actually withheld by the
Corporation or




Four Year Equal Vest
2
 




--------------------------------------------------------------------------------




the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Stock Option,
including, but not limited to, the grant, vesting and exercise of the Stock
Option, the receipt of cash or any dividends and the subsequent sale of the
Shares issued at exercise of the Stock Option; and (2) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Stock Option to reduce or eliminate the Participant's liability for Tax-Related
Items or achieve any particular tax result. Further, the Participant
acknowledges that, if the Participant is subject to Tax-Related Items in more
than one jurisdiction, the Corporation and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
(b)    The Participant agrees to make, prior to any relevant taxable or tax
withholding event, as applicable, adequate arrangements satisfactory to the
Corporation and/or the Employer (or former employer) to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Corporation and/or the
Employer, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to all applicable Tax-Related
Items by one or a combination of the following:
(1)    withholding from the Participant's wages or other cash compensation paid
to the Participant by the Corporation or the Employer; or
(2)    withholding from proceeds of the sale of Shares acquired upon exercise of
the Stock Option either through a voluntary sale or through a mandatory sale
arranged by the Corporation (on the Participant's behalf pursuant to this
authorization without further consent); or
(3)    withholding in Shares to be issued upon exercise of the Stock Option,
provided, however, that if the Participant is a Section 16 officer of the
Corporation under the Exchange Act, then the Corporation will withhold from
proceeds of the sale of Shares upon the relevant tax withholding event, unless
the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax-Related Items will be satisfied by method (1) above.
(c)    The Corporation may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates or other applicable
withholding rates in the Participant's country, including maximum applicable
rates, in which case the Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the exercised Stock Option, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items.
(d)    Finally, the Participant agrees to pay to the Corporation or the Employer
any amount of Tax-Related Items that the Corporation or the Employer may be
required to withhold as a result of the Participant's participation in the Plan
that cannot be satisfied by the means previously described. The obligations of
the Corporation under this Agreement shall be




Four Year Equal Vest
3
 




--------------------------------------------------------------------------------




conditioned on compliance by the Participant with this Section 5. The
Corporation may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this Section 5.
6.    Other Restrictions
(a)    The Participant acknowledges that the Participant is subject to the
Corporation's policies regarding compliance with securities laws, including but
not limited to its Securities Trading Policy (as in effect from time to time and
any successor policies), and, pursuant to these policies, the Participant may be
prohibited from selling Shares issued upon the exercise of any stock option
other than during an open trading window.
(b)    The Participant acknowledges that the Participant may be subject to stock
ownership guidelines and/or clawback policies applicable to certain senior
executives of the Corporation as in effect from time to time, and the Stock
Options and this Agreement shall constitute good and valuable consideration for
such acknowledgment and agreement.
(c)    The Participant acknowledges that he or she may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and, if different, the Participant's country, the
Agent's country and/or the country where Shares are listed, which may affect the
Participant's ability to directly or indirectly, for him- or herself or for a
third party, accept or otherwise acquire, or sell, attempt to sell or otherwise
dispose of, Shares or rights to Shares (e.g., the Stock Option) under the Plan
during such times as the Participant is considered to have "inside information"
regarding the Corporation (as defined by the laws or regulations in the
applicable jurisdiction) or the trade in Shares or the trade in rights to Shares
under the Plan. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant places before he or she
possessed inside information. Furthermore, the Participant could be prohibited
from (1) disclosing the inside information to any third party (other than on a
"need to know" basis) and (2) "tipping" third parties or otherwise causing them
to buy or sell securities; keeping in mind that the term "third parties"
includes fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to the restrictions imposed under the
Corporation's Securities Trading Policy or other insider trading policy. The
Participant further acknowledges that it is the Participant's responsibility to
comply with any applicable restrictions and that the Participant should speak to
a personal legal advisor on this matter.
(d)    Notwithstanding any other terms and conditions of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the
Corporation shall not be required to deliver any Shares issuable upon exercise
of the Stock Option prior to the completion of any registration or qualification
of the Shares under any U.S. or non-U.S. local, state or federal securities,
exchange control or other law, or under rulings or regulations of the Commission
or of any other governmental regulatory body, or prior to obtaining any approval
or other clearance from any local, state, federal or foreign governmental
agency, which registration, qualification or approval the Corporation shall, in
its absolute discretion, deem necessary or advisable. The Participant
understands that the Corporation is under no obligation to register or qualify
the Shares with the Commission or any state or non-U.S. securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Participant agrees that the Corporation
shall have unilateral authority to amend the Plan and the Agreement without the




Four Year Equal Vest
4
 




--------------------------------------------------------------------------------




Participant's consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.
7.    Nature of Award
In accepting the Stock Option, the Participant acknowledges that:
(a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the
Corporation at any time, to the extent permitted in the Plan;

(b)
the grant of the Stock Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of stock
options, benefits in lieu of stock options or other Awards, even if stock
options have been awarded in the past;

(c)
all decisions with respect to future awards of stock options or other Awards, if
any, will be at the sole discretion of the Corporation;

(d)
the grant of the Stock Option and the Participant's participation in the Plan
will not create a right to employment or service or be interpreted as forming or
amending an employment or service contract with the Corporation and shall not
interfere with the ability of the Employer to terminate the Participant's
employment or service relationship (if any);

(e)
the Participant is voluntarily participating in the Plan;

(f)
the Stock Option and the Shares subject to the Stock Option, and the income from
and value of same, are not intended to replace any pension rights or
compensation;

(g)
unless otherwise agreed with the Corporation, the Stock Option and the Shares
subject to the Stock Option, and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of a Subsidiary or an Affiliate;

(h)
the Stock Option and the Shares underlying the Stock Option, and the income from
and value of same, are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, holiday pay, long-service awards,
pension or retirement or welfare benefits or similar mandatory payments;

(i)
the future value of the Shares subject to the Stock Option is unknown and cannot
be predicted with certainty;

(j)
if the underlying Shares do not increase in value, the Stock Option will have no
value;





Four Year Equal Vest
5
 




--------------------------------------------------------------------------------




(k)
if the Participant exercises the Stock Option and acquires Shares, the value of
such Shares may increase or decrease in value even below the exercise price; and

(l)
the following provisions apply only if the Participant is providing services
outside the United States:

(1)
the Stock Option and the Shares underlying the Stock Option, and the income from
and value of same, are not part of normal or expected compensation or salary for
any purpose; and

(2)
neither the Corporation, the Employer nor any other Subsidiary or Affiliate will
be liable for any foreign exchange rate fluctuation between the Participant's
local currency and the United States Dollar that may affect the value of the
Stock Option or of any amounts due to the Participant pursuant to the exercise
of the Stock Option or the subsequent sale of any Shares acquired upon exercise.

8.    Notices
All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Participant: at the last known address on record at the Corporation.
If to the Corporation:
Expedia Group, Inc.
333 108th Avenue NE
Bellevue, WA 98004
U.S.A.
Attention: Chief Legal Officer and Secretary
Facsimile: +1(425) 679-7251
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Corporation under the securities
laws.
9.
Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.
10.    Laws Applicable to Construction; Consent to Jurisdiction
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts




Four Year Equal Vest
6
 




--------------------------------------------------------------------------------




executed in and performed wholly within the State of Delaware. In addition to
the terms and conditions set forth in this Agreement, the Stock Options are
subject to the terms and conditions of the Plan, which are hereby incorporated
by reference.
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Participant hereby agrees and consents to the personal
jurisdiction of said courts over the Participant for purposes of the resolution
of any and all such disputes.
11.
Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
12.
Conflicts and Interpretation

Applicable terms of the Plan are expressly incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (1) interpret the Plan, (2) prescribe, amend and
rescind rules and regulations relating to the Plan and (3) make all other
determinations deemed necessary or advisable for the administration of the Plan.
In the event of any (x) conflict between any information posted on the Morgan
Stanley Benefit Access System (or successor system) and this Agreement, the Plan
and/or the books and records of the Corporation or (y) ambiguity in any
information posted on the Morgan Stanley Benefit Access System (or successor
system), this Agreement, the Plan and/or the books and records of the
Corporation, as applicable, shall control.
13.    Amendment
The Corporation may modify, amend or waive the terms of the Stock Option,
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Participant without his or her consent, except as
required by applicable law, Nasdaq or other applicable stock exchange rules, tax
rules or accounting rules. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.
14.    Headings
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
15.     Data Privacy




Four Year Equal Vest
7
 




--------------------------------------------------------------------------------




(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Corporation, the Employer and any other Subsidiaries and Affiliates (the
"Group") for the purposes described in this Agreement and any other Award
materials, including:
(1)
verifying the Participant's identity and implementing, administering and
managing the Participant's participation in the Plan;

(2)
administration and management of the Plan, including purchase, transfer,
disposal or other transactions relating to any Shares acquired under the Plan
and all purposes incidental thereto;

(3)
the archival of documents and records in both electronic and physical form for
record keeping purposes;

(4)
conducting financial reporting and analysis related to the Plan's operations;

(5)
complying with the Group's policies and procedures;

(6)
preventing, detecting and investigating crime, including fraud and any form of
financial crime, and analyzing and managing other commercial risks;

(7)
compliance with any applicable rules, laws and regulations, codes of practice or
guidelines, including, without limitation, compliance with laws and regulations
(local and foreign) which may apply to the Plan, the Group, or to assist in law
enforcement and investigations by relevant authorities; and

(8)
subject to applicable law, any other purposes set out in this Agreement.

(b)    The Participant understands and acknowledges that the Group holds, or may
hold, certain personal data about him or her, including, but not limited to, his
or her name, home address and telephone number, email address, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Corporation, details of all
Awards or any other entitlements to Shares or equivalent benefits awarded,
cancelled, purchased, exercised, vested, unvested or outstanding in the
Participant's favor ("Data"), for the purpose of implementing, administering and
managing the Plan.
(c)    The Participant understands, acknowledges and agrees that Data may be
transferred to Morgan Stanley, or such other stock plan service provider as may
be selected by the Corporation in the future, which is assisting the Corporation
with the implementation, administration and management of the Plan, that these
recipients may be located in the United States, the Participant's country of
residence or elsewhere, and that the recipient's country may have different data
privacy laws and protections to those of the Participant's country. The
Corporation and/or the Employer may also disclose Data to any third party in
connection with




Four Year Equal Vest
8
 




--------------------------------------------------------------------------------




any actual or prospective restructuring, sale or acquisition of the Corporation,
any of its Affiliates or Subsidiaries, or the Employer, or any assets of the
Group. In accordance with applicable law, the Corporation may also be required
to disclose Data to relevant government regulators or authorities or law
enforcement agencies. The Participant authorizes any such recipients (presently
or in the future) to receive, collect, possess, use, retain, disclose and
transfer Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant's participation in the Plan,
including any requisite transfer of such Data to the Agent or other third party
with whom the Participant may elect to deposit any Shares acquired. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Participant understands that, if he or she resides outside the United States, he
or she may, at any time, view Data, request information about the storage and
processing of Data, request a list with the names and addresses of any potential
recipients of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting his or her
local human resources representative.
(d)    The Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, the Participant's
employment or other service with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant's consent is that the
Corporation would not be able to grant stock options or other Awards to the
Participant or administer or maintain such Awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of refusal to consent or withdrawal of consent, the Participant may contact the
local human resources representative.
(e)    Finally, the Participant agrees, upon request of the Corporation or the
Employer, to provide a separate executed data privacy consent form (or any other
agreements or consents that may be required by the Corporation and/or the
Employer) that the Corporation and/or the Employer may deem necessary to be
obtained from the Participant for the purpose of administering participation in
the Plan in compliance with the data privacy laws in Participant's country,
either now or in the future.  The Participant understands and agrees that he or
she will not be able to participate in the Plan if he or she fails to provide
any such consent or agreement requested by the Corporation and/or the Employer.
16.    Choice of Language
The Participant acknowledges and represents that he or she is proficient in the
English language and understands the terms of this Agreement and any other
document related to the Plan. If the Participant has received this Agreement
and/or any other document related to the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version in any way, the English version will control.
17.    Electronic Delivery and Acceptance




Four Year Equal Vest
9
 




--------------------------------------------------------------------------------




(a)    The Corporation may, in its sole discretion, decide to deliver any
documents related to the Stock Option awarded under, and participation in, the
Plan or future options that may be awarded under the Plan by electronic means or
to request the Participant's consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
online or electronic system established and maintained by the Corporation or a
third party designated by the Corporation.
(b)    Electronic acceptance of this Agreement pursuant to the Corporation's
instructions to the Participant (including through an online acceptance process
managed by the Agent or Corporation or another third party designated by the
Corporation) shall constitute execution of the Agreement by the Participant.
18.     Appendix
Notwithstanding any terms and conditions in this Stock Option Agreement, the
Stock Option shall be subject to any special terms and conditions set forth in
any Appendix for the Participant's country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Participant, to the extent the
Corporation determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Stock Option Agreement.
19.    Imposition of Other Requirements.
The Corporation reserves the right to impose other requirements on the
Participant's participation in the Plan, on the Stock Option and on any Shares
acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
21.    Foreign Asset / Account Reporting Requirements, Exchange Controls.
The Participant's country may have certain foreign asset and/or account
reporting requirements and exchange controls which may affect the Participant's
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
the Participant's country. The Participant understands that he or she may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Participant's country. The Participant also may be required
to repatriate sale proceeds or other funds received as a result of participation
in the Plan to his or her country through a designated bank or broker and/or
within a certain time after receipt. The Participant acknowledges that it is the
Participant's responsibility to be compliant with all such requirements, and
that the Participant should consult a personal legal and tax advisor, as
applicable, to ensure the Participant's compliance.
22.    No Advice Regarding Grant.
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the Plan, or
the Participant's acquisition or sale of the underlying Shares. The Participant
understands and acknowledges that he or she should consult with his or her own
personal tax, legal and financial advisors regarding the Participant's
participation in the Plan before taking any action related to the Plan.




Four Year Equal Vest
10
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation's duly authorized representative and the
Participant have each executed this Agreement.
EXPEDIA GROUP, INC.




______________________________
Name: Robert Dzielak
Title: Chief Legal Officer and Secretary


PARTICIPANT


______________________________
                        






Four Year Equal Vest
11
 




--------------------------------------------------------------------------------




APPENDIX
TO


EXPEDIA GROUP, INC.
FOURTH AMENDED AND RESTATED
2005 STOCK AND ANNUAL INCENTIVE PLAN


STOCK OPTION AGREEMENT


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan and/or the Stock Option Agreement to which this Appendix is
attached.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Stock
Option granted to the Participant under the Plan if the Participant resides
and/or works in one of the countries listed below.
If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working and/or residing, transfers to another
country after the Grant Date or is considered a resident of another country for
local law purposes, the Corporation shall, in its discretion, determine the
extent to which the special terms and conditions contained herein shall be
applicable to the Participant.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant's participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2018. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant's participation in
the Plan because the information may be out of date by the time the Participant
exercises the Stock Option or sells the Shares acquired under the Plan.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant's particular situation, and the Corporation is
not in a position to assure the Participant of any particular result.
Accordingly, the Participant is advised to seek appropriate professional advice
as to how the applicable laws in his or her country may apply to his or her
situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Grant Date, or is considered a
resident of another country for local law purposes, the notifications contained
herein may not be applicable to the Participant in the same manner.


A-1

--------------------------------------------------------------------------------



ARGENTINA
Terms and Conditions
Nature of Award. This provision supplements Section 7 ("Nature of Award") of the
Stock Option Agreement:
In accepting the Stock Option, the Participant acknowledges and agrees that the
Stock Option is granted by the Corporation (not the Employer) in its sole
discretion and that the value of the Stock Option or any Shares acquired under
the Plan shall not constitute salary or wages for any purpose under Argentine
labor law, including, but not limited to, the calculation of (i) any labor
benefits including, but not limited to, vacation pay, thirteenth salary,
compensation in lieu of notice, annual bonus, disability, and leave of absence
payments, etc., or (ii) any termination or severance indemnities or similar
payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities under
Argentine labor law, the Participant acknowledges and agrees that such benefits
shall not accrue more frequently than on an annual basis.
Notifications
Securities Law Notification. Neither the Stock Option nor the underlying Shares
are publicly offered or listed on any stock exchange in Argentina and, as a
result, have not been and will not be registered with the Argentine Securities
Commission (Comisión Nacional de Valores, "CNV"). The offer is private and not
subject to the supervision of any Argentine governmental authority. Neither this
nor any other offering material related to the Stock Option nor the underlying
Shares may be utilized in connection with any general offering to the public in
Argentina. Argentine residents who acquire Shares under the Plan do so according
to the terms of a private offering made from outside Argentina.
Exchange Control Notification. Depending upon the method of exercise chosen for
the Stock Option, the Participant may be subject to restrictions with respect to
the purchase and/or transfer of U.S. dollars pursuant to Argentine currency
exchange regulations. The Corporation reserves the right to restrict the methods
of exercise if required under Argentine law.
Exchange control regulations in Argentina are subject to frequent change. It is
the Participant's responsibility to comply with any and all Argentine currency
exchange restrictions, approvals, and reporting requirements in connection with
the Stock Option. The Participant should consult a personal legal advisor to
ensure compliance with the applicable requirements.
Foreign Asset/Account Reporting Notification. If the Participant is an Argentine
tax resident, the Participant must report any Shares acquired under the Plan and
held by the Participant on December 31 of each year on his or her annual tax
return for that year. The Participant should consult a personal legal advisor to
ensure compliance with the applicable requirements.
AUSTRALIA
Terms and Conditions
Australia Offer Document. The offer of the Stock Option is intended to comply
with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission ("ASIC") Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of


A-2

--------------------------------------------------------------------------------



Stock Options to Australian Resident Participants, which will be provided to the
Participant with this Agreement.
Notifications
Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Notification. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of the Participant.
BELGIUM
Terms and Conditions
Timing of Acceptance. In order to satisfy the requirements for taxation of
options at the time of exercise under the current interpretation of the Belgian
Minister of Finance, the Participant agrees that he or she will not accept the
Stock Option earlier than 61 days after the "offer date." The offer date is the
date on which the material terms (i.e., the Grant Price, vesting schedule and
number of Shares subject to the Stock Option) are communicated to the
Participant by the Corporation. Notwithstanding that the offer cannot be
accepted during this initial 60-day period, the offer nonetheless will be deemed
to be made on the offer date. To ensure compliance with this provision, the
Agreement likely will not be provided to the Participant until after the initial
60-day period has passed.
Notifications
Foreign Asset/Account Reporting Notification. Belgian residents are required to
report any securities held (including Shares) or bank accounts opened outside
Belgium in their annual tax return. In a separate report, Belgian residents are
required to provide the National Bank of Belgium with the account details of any
such foreign accounts (including the account number, bank name and country in
which such account was opened). The forms to complete this report are available
on the National Bank of Belgium website.
Stock Exchange Tax Notification. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will not apply when the
Stock Option is exercised, but likely will apply when Shares are sold. The
Participant should consult with a personal tax or financial advisor for
additional details on the Participant's obligations with respect to the stock
exchange tax.
Asset Tax Notification. Belgian resident individuals may be subject to tax on
security accounts if the total average annual value of securities (e.g., Shares)
held exceeds EUR500,000.
BRAZIL
Terms and Conditions
Compliance with the Law. By accepting the Stock Option, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable Tax-Related Items.


A-3

--------------------------------------------------------------------------------



Nature of Award. This provision supplements Section 7 ("Nature of Award") of the
Stock Option Agreement:
By accepting the Stock Option, the Participant agrees that (i) the Participant
is making an investment decision, (ii) he or she may only exercise the Stock
Option if the vesting conditions are met, and (iii) the value of the underlying
Shares is not fixed and may increase or decrease over the vesting and holding
periods without compensation to the Participant.
Further, the Participant acknowledges and agrees that, for all legal purposes,
(i) any benefits provided to the Participant under the Plan are unrelated to his
or her employment or service; (ii) the Plan is not a part of the terms and
conditions of the Participant's employment or service; and (iii) the income from
the Participant's participation in the Plan, if any, is not part of his or her
remuneration from employment or service.
Notifications
Exchange Control Notification. The Participant may be required to submit a
declaration of assets and rights held outside Brazil to the Central Bank of
Brazil.  If the aggregate value of such assets and rights exceeds US$100,000,
the declaration is required on an annual basis.  If the aggregate value of such
assets and rights exceeds US$100,000,000, the declaration is required on a
quarterly basis.  Assets and rights that must be reported include Shares
acquired under the Plan.  This requirement and the applicable thresholds are
subject to change on an annual basis.
Tax on Financial Transaction (IOF). Payments to foreign countries (including
payment of the Grant Price) and the repatriation of funds into Brazil and the
conversion between the Brazilian Real and the United States Dollar associated
with such fund transfers may be subject to the IOF (i.e., tax on financial
transactions). The Participant is solely responsible for complying with any
applicable IOF arising from the Participant's participation in the Plan. The
Participant should consult with a personal tax advisor for additional details.
CANADA
Terms and Conditions
Method of Exercise. Notwithstanding Sections 5(g)(i) and (ii) of the Plan, the
Participant is not permitted to pay the Grant Price with previously-owned Shares
or with Shares to be issued upon exercise of the Stock Option.
Termination of Employment. The following provision supplements Section 2
("Termination of Employment") of the Stock Option Agreement:
The Participant's Termination of Employment (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or
providing services, or the terms of the Participant's employment or service
agreement, if any) will be deemed to have occurred as of the earliest of: (a)
the date that the Participant's employment or service relationship with the
Corporation or any of its Subsidiaries or Affiliates is terminated; (b) the date
that the Participant receives notice of termination of the Participant's
employment or service relationship; and (c) the date that the Participant is no
longer actively providing services to the Corporation or any of its Subsidiaries
or Affiliates, regardless of any notice period or period of pay in lieu


A-4

--------------------------------------------------------------------------------



of such notice required under applicable employment law in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant's employment agreement, if any.
The following provisions apply to residents of Quebec:
Data Privacy. The following provision supplements Section 15 ("Data Privacy") of
the Stock Option Agreement:
The Participant hereby authorizes the Corporation and the Corporation's
representatives to discuss with and obtain all relevant information from all
personnel, professional or non-professional, involved in the administration and
operation of the Plan. The Participant further authorizes the Corporation, any
Subsidiary or Affiliate, the Committee, and the Agent to disclose and discuss
the Plan with their advisors and to record all relevant information and keep
such information in the Participant's employee file.
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention «Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.
Notifications
Securities Law Notification. Shares acquired under the Plan may not be sold or
otherwise disposed of within Canada. The Participant may sell the Shares
acquired under the Plan only through Morgan Stanley or such other stock plan
service provider selected by the Corporation in the future, provided the sale of
Shares takes place outside of Canada through the facilities of a stock exchange
on which the Shares are traded. The Shares are currently traded on the Nasdaq
Global Select Market.
Foreign Asset/Account Reporting Notification. Specified foreign property,
including shares and rights to receive shares (e.g., stock options, restricted
stock units) of a non-Canadian company held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, the Stock Option must be reported (generally at a
nil cost) if the C$100,000 cost threshold is exceeded because of other specified
foreign property held by the Participant. When Shares are acquired, their cost
generally is the adjusted cost base ("ACB") of the Shares. The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if the Participant owns other Shares, this ACB may have to be averaged with
the ACB of the other Shares. The Participant should consult a personal tax
advisor to ensure compliance with applicable reporting obligations.
CHILE
Notifications
Securities Law Notification. The offer of the Stock Option constitutes a private
offering of securities in Chile effective as of the Grant Date. This offer of
the Stock Option is made subject to general ruling N° 336 of the Chilean
Commission for the Financial Market ("CMF"). The offer refers to securities not
registered at the securities registry or at the foreign securities registry of
the CMF, and, therefore, such


A-5

--------------------------------------------------------------------------------



securities are not subject to oversight of the CMF. Given that the Stock Option
is not registered in Chile, the Corporation is not required to provide public
information about the Stock Option or the Shares in Chile. Unless the Stock
Option and/or the Shares are registered with the CMF, a public offering of such
securities cannot be made in Chile.
Información Bajo la Ley de Mercado de Valore. Esta oferta de le presente Opción
constituye una oferta privada de valores en Chile y se inicia en la Fecha de la
Concesión. Esta oferta de Opción se acoge a las disposiciones de la Norma de
Carácter General Nº 336 ("NCG 336") de la Comisión para el Mercado ("CMF"). Esta
oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores no
están sujetos a la fiscalización de ésta. Por tratarse la Opción no registrados
en Chile, no existe obligación por parte de la Corporación de entregar en Chile
información pública respecto de la Opción or sus Acciones. Estos Valores no
podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.
Exchange Control and Tax Notification. The Participant is not required to
repatriate proceeds obtained from the sale of Shares or from dividends to Chile;
however, if the Participant decides to repatriate proceeds from the sale of
Shares and/or dividends and the amount of the proceeds to be repatriated exceeds
US$10,000, the Participant must effect such repatriation through the Formal
Exchange Market (i.e., a commercial bank or registered foreign exchange office).
In such case, the Participant must report the payment to the commercial bank or
registered foreign exchange office receiving the funds.
Further, if the value of the Participant's aggregate investments held outside of
Chile exceeds US$5,000,000 (including the value of Shares acquired under the
Plan), the Participant must report the status of such investments annually to
the Central Bank using Annex 3.1 of Chapter XII of the Foreign Exchange
Regulations.
Foreign Asset/Account Reporting Notification. Chilean taxpayers are required to
inform the Chilean Internal Revenue Service (the "CIRS") annually of (i) the
results of investments held abroad, and (ii) any taxes paid abroad which will be
used as credit against Chilean income tax. The Form 1929 disclosing this
information (and which replaced Forms 1851 and 1853 effective June 30, 2017)
must be submitted electronically through the CIRS website before March 15 of
each year: www.sii.cl. Chilean taxpayers who fail to meet these requirements may
be ineligible to receive certain foreign tax credits.
COLOMBIA
Terms and Conditions
Labor Law Acknowledgement. This provision supplements the acknowledgement
contained in Section 7 ("Nature of Award") of the Stock Option Agreement:
Pursuant to Article 128 of the Colombian Labor Code, the Plan and related
benefits do not constitute a component of the Participant's "salary" for any
legal purpose. Therefore, the Stock Option and related benefits will not be
included and/or considered for purposes of calculating any labor benefits,
including legal/fringe benefits, vacations, indemnities, payroll taxes, social
insurance contributions and/or any other labor-related amount which may be
payable.
Notifications


A-6

--------------------------------------------------------------------------------



Securities Law Notification. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in the Agreement should be construed as making a public offer
of securities in Colombia.
Exchange Control Notification. Investments in assets located outside of Colombia
(including the Shares) are subject to registration with the Central Bank (Banco
de la República) if the aggregate value of such investments is US$500,000 or
more (as of December 31 of the applicable calendar year). Further, upon the sale
of any Shares that have been registered with the Central Bank, the registration
must be cancelled by March 31 of the year following the sale. The Participant
may be subject to fines for failing to cancel such registration.
Foreign Asset/Account Reporting Notification. An annual informative return must
be filed with the Colombian Tax Office detailing any assets held abroad
(including Shares acquired under the Plan). If the individual value of any of
these assets exceeds a certain threshold, each asset must be described in
detail, including the jurisdiction in which it is located, its nature and its
value.
COSTA RICA
There are no country-specific provisions.
CZECH REPUBLIC
Notifications
Exchange Control Notification. The Czech National Bank (the "CNB") may request
that the Participant fulfill certain reporting requirements in relation to the
Stock Option and the Shares acquired under the Plan. Even in the absence of a
request from the CNB the Participant may need to report foreign direct
investments with an aggregate value of CZK 2,500,000 or more or other foreign
financial assets with a value of CZK 200,000,000 or more. Because exchange
control regulations change frequently and without notice, the Participant should
consult with a personal legal advisor before exercising the Stock Option or
selling Shares, to ensure compliance with current regulations. It is solely the
Participant's responsibility to comply with any Czech exchange control laws.
DENMARK
Terms and Conditions
Nature of Award. This provision supplements Section 7 ("Nature of Award") of the
Stock Option Agreement:
By accepting this Stock Option, the Participant acknowledges, understands and
agrees that it relates to future services to be performed and is not a bonus or
compensation for past services.
Stock Option Act. By participating in the Plan, the Participant acknowledges
having received an Employer Statement translated into Danish, which is being
provided to comply with the Danish Stock Option Act.
Notifications


A-7

--------------------------------------------------------------------------------



Exchange Control and Tax Reporting Notification. If the Participant holds Shares
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, the Participant is required to inform the Danish Tax Administration
about the account. For this purpose, the Participant must sign and file a Form V
(Erklaering V) with the Danish Tax Administration. If the applicable broker or
bank does not also sign the Form V, the Participant will be solely responsible
for providing certain details regarding the foreign brokerage or bank account
and any Shares held in such account to the Danish Tax Administration as part of
the Participant's annual income tax return. By signing the Form V, the
Participant authorizes the Danish Tax Administration to examine the account.
It is only necessary to submit a Form V the first time securities are deposited
with a particular depositary outside of Denmark. However, if the Participant
transfers securities to another depositary or a new depositary is used, a new
Declaration V will be required.
In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the
Participant is required to inform the Danish Tax Administration about this
account. For this purpose, the Participant must sign and file a Form K
(Erklaering K) with the Danish Tax Administration. If the applicable broker or
bank does not also sign the Form K, the Participant will be solely responsible
for providing certain details regarding the foreign brokerage or bank account to
the Danish Tax Administration as part of the Participant's annual income tax
return. By signing the Form K, the Participant authorizes the Danish Tax
Administration to examine the account. A separate form must be submitted for
each account outside of Denmark that holds shares or cash taxable in Denmark.
The Form K requirement is in addition to the Form V requirement discussed above.
Samples of Form V and Form K can be found at www.skat.dk.
The Participant should consult with a personal legal advisor to ensure
compliance with the applicable requirements.
DOMINICAN REPUBLIC
There are no country-specific provisions.
EGYPT
Notifications
Exchange Control Notification. If the Participant transfers funds into Egypt in
connection with the Stock Option, the transfer must be done through a registered
bank in Egypt.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions


A-8

--------------------------------------------------------------------------------



Nature of Award. The Stock Option is not intended to qualify for special tax and
social security treatment applicable to stock options granted under Section
L.225-177 to L.225-186-1 of the French Commercial Code, as amended.
Language Consent. By accepting the grant of the Stock Option, the Participant
confirms having read and understood the documents related to the grant (the
Agreement and the Plan), which were provided in the English language.  The
Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue.  En acceptant l'attribution de l'Option, le
Participant confirme avoir lu et compris les documents relatifs à l'attribution
(le Contrat et le Plan), qui ont été remis en langue anglaise.  Le Participant
accepte les termes de ces documents en connaissance de cause.‎
Notifications
Foreign Asset/Account Reporting Notification. French residents must declare all
foreign accounts, whether open, current, or closed, in their income tax returns.
The Participant should consult with a personal tax advisor to ensure compliance
with applicable reporting obligations.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant is
a German resident and receives a payment in excess of this amount in connection
with participation in the Plan, the Participant must report the payment to
Bundesbank electronically using the "General Statistics Reporting Portal"
("Allgemeines Meldeportal Statistik") available via the Bundesbank website
(WWW.BUNDESBANK.DE).
GREECE
Notifications
Exchange Control Notification. In order to remit funds out of Greece to exercise
the Stock Option by way of a cash, the Participant may need to complete an
application form with the foreign exchange bank handling the transaction. If the
Stock Option is exercised by way of a cashless method of exercise, this
application is not required, as no funds are remitted out of Greece.
HONG KONG
Terms and Conditions
Restriction on Sale of Shares. To the extent the Stock Option vests within six
months of the Grant Date, the Participant may not dispose of the Shares acquired
pursuant to the exercise of the Stock Option, or otherwise offer the Shares to
the public, prior to the six-month anniversary of the Grant Date. Any Shares
acquired pursuant to the exercise of the Stock Option are accepted as a personal
investment.
Notifications


A-9

--------------------------------------------------------------------------------



SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer. If the Participant is in any doubt about any
of the contents of this Agreement, the Plan or any Plan prospectus, the
Participant should obtain independent professional advice. The Stock Option and
any Shares issued thereunder do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Corporation,
Subsidiaries or Affiliates. The Agreement, including this Appendix, the Plan and
other incidental communication materials have not been prepared in accordance
with and are not intended to constitute a "prospectus" for a public offering of
securities under the applicable securities legislation in Hong Kong. The Stock
Option and any documentation related thereto are intended solely for the
personal use of each employee of the Corporation, a Subsidiary or an Affiliate
and may not be distributed to any other person.
HUNGARY
There are no country-specific provisions.
ICELAND
Notifications
Exchange Control Notification. The Participant should consult with his or her
personal advisor to ensure compliance with any applicable exchange control laws
and regulations in Iceland, as such regulations are subject to frequent change.
The Participant is responsible for ensuring compliance with all exchange control
laws and regulations in Iceland.


INDIA
Notifications
Exchange Control Notification. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of Shares and any dividends
received in relation to the Stock Option or the Shares be repatriated to India
and converted into local currency within 90 days of the sale of Shares and
within 180 days from the receipt of dividends, or as prescribed under applicable
Indian exchange control laws, as may be amended from time to time. Indian
residents must obtain a foreign inward remittance certificate ("FIRC") from the
bank into which foreign currency is deposited and retain the FIRC as evidence of
the repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation
Foreign Asset/Account Reporting Notification.  Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be reported
in the annual Indian personal tax return. It is the Participant's responsibility
to comply with this reporting obligation and the Participant should consult his
or her personal advisor in this regard.
INDONESIA
Terms and Conditions


A-10

--------------------------------------------------------------------------------



Language Consent. A translation of the documents relating to the Stock Option
(i.e., the Plan and the Stock Option Agreement) in Bahasa Indonesia can be
provided to the Participant upon request to Expedia Group Stock Team, 333 108th
Avenue NE, Bellevue WA, 98004, U.S.A., or via email at Stock@expedia.com. By
accepting the Stock Option, the Participant (i) confirms having read and
understood the these documents provided in the English language, (ii) accepts
the terms of these documents accordingly, and (iii) agrees not to challenge the
validity of these documents based on Law No. 24 of 2009 on National Flag,
Language, Coat of Arms and National Anthem or the implementing Presidential
Regulation (when issued).
Persetujuan dan Pemberitahuan Bahasa. Terjemahan dari dokumen-dokumen terkait
dengan pemberian Opsi Saham ini (yaitu Rencana dan Perjanjian Opsi Saham) ke
dalam Bahasa Indonesia dapat disediakan untuk anda berdasarkan permintaan kepada
Expedia Group Stock Team, 333 108th Avenue NE, Bellevue WA, 98004, U.S.A., or
via email at Stock@expedia.com. Dengan menerima Opsi Saham ini, (i) anda
mengkonfirmasi bahwa anda telah membaca dan mengerti isi dokumen yang terkait
dengan pemberian Penghargaan ini (yaitu Rencana dan Perjanjian Opsi Saham) yang
disediakan untuk anda dalam bahasa Inggris, (ii) anda menerima persyaratan di
dalam dokumen-dokumen tersebut, dan (iii) anda setuju bahwa anda tidak akan
mengajukan keberatan atas keberlakuan dari dokumen ini berdasarkan Undang-Undang
No. 24 tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta Lagu
Kebangsaan atau peraturan pelaksana dari Peraturan Presiden (ketika diterbitkan
nantinya).
Notifications
Exchange Control Notification. Indonesian residents must provide the Indonesian
central bank (Bank Indonesia) with information on foreign exchange activities.
The reporting must be completed online through Bank Indonesia's website, no
later than the 15th day of the month following the month in which the foreign
exchange activity took place. If the Participant remits proceeds from the sale
of Shares or from cash dividends paid or such Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, the Participant must complete a "Transfer Report
Form." The Transfer Report Form will be provided to the Participant by the bank
through which the transaction is made.
IRELAND
There are no country-specific provisions.
ITALY
Terms and Conditions
Method of Exercise. This provision supplements Section 1 ("Award, Vesting and
Exercise of the Stock Option") of the Stock Option Agreement:
Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan or the Agreement to the contrary, the Participant must pay the Grant
Price for any Shares subject to the Stock Option by a cashless sell-all
exercise, such that any Shares to be issued to the Participant will be sold
immediately in a same-day sale transaction. In no case may the Participant
exercise and hold Shares following the exercise of the Stock Option. The
Participant agrees that the Corporation is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Participant's
behalf pursuant to this


A-11

--------------------------------------------------------------------------------



authorization) and the Participant expressly authorizes the Corporation's
designated broker to complete the sale of such Shares. The Participant
acknowledges that the Corporation's designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the cash proceeds from the sale, less any brokerage fees or commissions
and subject to the Corporation's obligations, if any, to satisfy Tax-Related
Items, will be remitted to the Participant. In the event of changes in
regulatory requirements, the Corporation reserves the right to eliminate the
cashless sell-all method of exercise requirement and, in its sole discretion, to
permit other methods of exercise.
Data Privacy. This provision replaces Section 15 ("Data Privacy") of the Stock
Option Agreement:
Pursuant to Section 13 of the Legislative Decree no. 196/2003, the Participant
understands that the Employer, the Corporation and any Subsidiary or Affiliate
may hold and process certain personal information about the Participant,
including, but not limited to, the Participant's name, home address, email
address and telephone number, date of birth, social insurance number (to the
extent permitted under Italian law), passport or other identification number,
salary, nationality, job title, Shares or directorships held in the Corporation
or any Subsidiary or Affiliate, details of all Stock Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant's favor ("Data"), for the purpose of
implementing, managing and administering the Plan.
The Participant also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that the Participant's refusal to
provide such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Participant's ability to participate
in the Plan. The Controller of personal data processing is Expedia Group, Inc.,
with registered offices at Expedia Group, Inc., 333 108th Avenue NE, Bellevue
WA, 98004, U.S.A., and, pursuant to Legislative Decree no. 196/2003, its
Representative in Italy for privacy purposes is Expedia Italy S.r.l, with
registered offices at 6th Floor Via Carlo Ottavio Cornaggia No. 10, Milan,
Italy, 20123.
The Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Corporation and within
the Employer's organization by its internal and external personnel in charge of
processing. Furthermore, Data may be transferred to Morgan Stanley or such other
banks, financial institutions or brokers involved in the management and
administration of the Plan. The Corporation and/or the Employer also may
disclose Data to any third party in connection with any actual or prospective
restructuring, sale or acquisition of the Corporation, any of its Affiliates or
Subsidiaries, or the Employer (collectively, the "Group"), or any assets of the
Group. The Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Corporation. The
Participant further understands that the Corporation and/or any Subsidiary or
Affiliate will transfer Data among themselves as necessary for the purpose of
implementing, administering and managing the Participant's participation in the
Plan, and that the Corporation and/or any Subsidiary or Affiliate may each
further transfer Data to third parties assisting the Corporation in the
implementation, administration, and management of the Plan, including any
requisite transfer to the Agent or other third party with whom the Participant
may elect to deposit any Shares acquired at exercise of the Stock Option. Such
recipients may receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing the
Participant's participation in the Plan. The Participant understands that these
recipients may be acting as controllers, processors, or persons in charge of
processing, as the case may be, according to applicable privacy laws, and that
they may be located in the European Economic Area or elsewhere, such as in the
United States. Should the Corporation exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal


A-12

--------------------------------------------------------------------------------



obligations connected with the management and administration of the Plan. In any
event, Data will be stored only for the time needed to fulfil the purposes
described above.
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant's
consent thereto, as the processing is necessary to contractual obligations
related to implementation, administration, and management of the Plan, which
represents the legal basis for the processing. The Participant understands that,
pursuant to Section 7 of the Legislative Decree no. 196/2003, the Participant
has the right, including but not limited to, obtain confirmation that Data exist
or not, access, verify their content, origin and accuracy, delete, update,
integrate, correct, block or terminate, for legitimate reason, the Data
processing. The Participant also understands that he or she has the right to
data portability and to lodge a complaint with the Italian supervisory
authority.
Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant's local
human resources representative.
Plan Document Acknowledgment. In accepting the Stock Option, the Participant
acknowledges a copy of the Plan was made available to the Participant, and that
the Participant has reviewed the Plan and the Agreement, including this
Appendix, in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provision in the Stock Option Agreement:
Section 1 ("Award, Vesting and Exercise of the Stock Option"); Section 2
("Termination of Employment"); Section 4 ("Taxes and Withholding"); Section 7
("Nature of Award"); Section 19 ("Imposition of Other Requirements"); and the
Data Privacy provision in this Appendix.
Notifications
Foreign Asset/Account Reporting Notification. If the Participant holds
investments abroad or foreign financial assets (e.g., cash, Shares, Stock
Options) that may generate income taxable in Italy, the Participant must report
them on his or her annual tax return or on a special form if no tax return is
due, irrespective of their value. The same reporting duties apply if the
Participant is a beneficial owner of the investments, even if he or she does not
directly hold investments abroad or foreign assets.
Foreign Financial Asset Tax Notification. The value of any Shares (and certain
other foreign assets) an Italian resident holds outside Italy may be subject to
a foreign financial assets tax. The taxable amount is equal to the fair market
value of the Shares on December 31 or on the last day the Shares were held (the
tax is levied in proportion to the number of days the Shares were held over the
calendar year). The value of financial assets held abroad must be reported in
Form RM of the annual tax return. The Participant should consult a personal tax
advisor for additional information about the foreign financial assets tax.


A-13

--------------------------------------------------------------------------------



JAPAN
Notifications
Exchange Control Notification. Japanese residents that acquire Shares valued at
more than ¥100,000,000 in a single transaction must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the acquisition.
In addition, if a Japanese resident pays more than ¥30,000,000 in a single
transaction for the acquisition of Shares when exercising a Stock Option, he or
she must file a Payment Report with the Ministry of Finance through the Bank of
Japan within 20 days of the date the payment is made. The precise reporting
requirements vary depending on whether or not the relevant payment is made
through a bank in Japan.
A Payment Report is required independently of a Securities Acquisition Report;
therefore, a Japanese resident must file both a Payment Report and a Securities
Acquisition Report if the total amount that he or she pays in a single
transaction for exercising the Stock Option and purchasing Shares exceeds
¥100,000,000.
Foreign Asset/Account Reporting Notification. Details of any assets held outside
Japan (including Shares acquired under the Plan) as of December 31 of each year
must be reported to the tax authorities on an annual basis, to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report is
due by March 15 each year. The Participant should consult a personal tax advisor
to determine if the reporting obligation applies to the Participant and whether
the Participant will be required to include details of the Participant's
outstanding Stock Options or Shares in the report.
JORDAN
There are no country-specific provisions.
LATVIA
There are no country-specific provisions.
MALAYSIA
Terms and Conditions
Data Privacy. This provision replaces in its entirety Section 15 ("Data
Privacy") of the Stock Option Agreement:
The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data described herein and any other Plan grant materials by and among,
as applicable, the Employer, the Corporation and any Subsidiary or Affiliate in
the implementation, administration and management of the Participant's
participation in the Plan.
The Participant may have previously provided the Corporation and the Employer
with, and the Corporation and the Employer may hold, certain personal
information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number, salary,
nationality, job


A-14

--------------------------------------------------------------------------------



title, any Shares or directorships held in the Corporation, the fact and
conditions of the Participant's participation in the Plan, details of all Stock
Options or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding in his or her favor ("Data"), for the purpose of
implementing, administering and managing the Plan.
The Participant also authorizes any transfer of Data, as may be required, to
Morgan Stanley or such stock plan service provider as may be designated by the
Corporation in the future, which is assisting the Corporation with the
implementation, administration and management of the Plan and/or with whom any
Shares acquired upon settlement of the Stock Option are deposited (the
"Designated Broker"). The Corporation and/or the Employer also may disclose Data
to any third party in connection with any actual or prospective restructuring,
sale or acquisition of the Corporation, any of its Affiliates or Subsidiaries,
or the Employer (collectively, the "Group"), or any assets of the Group. The
Participant acknowledges that these recipients may be located in his or her
country or elsewhere, and that the recipient's country may have different data
privacy laws and protections than his or her country, which may not give the
same level of protection to Data. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting the Participant's local human resources representative. The
Participant authorizes the Corporation, the Designated Broker and any other
possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Participant's
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant's participation in the Plan, including any
requisite transfer of such Data to the Agent or other third party with whom the
Participant may elect to deposit any Shares acquired upon exercise of the Stock
Option. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that the Participant may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case, without cost, by contacting in writing Expedia Group, Inc.,
c/o the Expedia Group Stock Team, 333 108th Avenue NE, Bellevue WA, 98004,
U.S.A., or via email at Stock@expedia.com. Further, the Participant understands
that the Participant is providing the consents herein on a purely voluntary
basis. If the Participant does not consent, or if the Participant later seeks to
revoke his or her consent, his or her employment status or service with the
Employer will not be affected; the only consequence of refusing or withdrawing
his or her consent is that the Corporation would not be able to grant future
Stock Options or other equity awards to the Participant or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan. For more information on the consequences of his or her refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact his or her local human resources representative.
Privasi Data. Peruntukan ini menggantikan Seksyen 15 ("Privasi Data") Perjanjian
Opsyen Saham secara keseluruhannya:
Peserta dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi Peserta seperti yang dinyatakan di sini dan apa-apa
bahan geran Pelan oleh dan di antara, seperti mana yang terpakai, Majikan,
Syarikat dan Anak-Anak Syarikatnya atau Syarikat Sekutu dalam pelaksanaan,
pentadbiran dan pengurusan penyertaan Peserta dalam Pelan.


A-15

--------------------------------------------------------------------------------



Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak terhad kepada, nama Peserta, alamat rumah dan
nombor telefon, alamat emel, tarikh lahir, insurans sosial, nombor pasport atau
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa Syer atau jawatan
pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan
Peserta dalam Pelan, butir-butir semua Opsyen Saham atau apa-apa hak lain
untukSyer yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak
diletak hak ataupun yang belum dijelaskan bagi faedahnya ("Data"), untuk tujuan
melaksanakan, mentadbir dan menguruskan Pelan.
Peserta juga memberi kuasa untuk apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada Morgan Stanley atau pembekal perkhidmatan pelan saham
sebagaimana yang ditetapkan oleh Syarikat pada masa depan, yang membantu
Syarikat dalam pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan
sesiapa Syer yang diperolehi semasa pelaksanaan Opsyen Saham didepositkan
("Broker yang Ditetapkan"). Syarikat dan/atau Majikan juga boleh mendedahkan
Data kepada mana-mana pihak ketiga berkaitan dengan penyusunan semula syarikat
sekarang atau pada masa hadapan, jualan atau pembelian Syarikat, mana-mana
Syarikat Sekutunya atau Anak-anak Syarikat, atau Majikan (secara kolektif
"Kumpulan"), atau mana-mana aset Kumpulan. Peserta mengakui bahawa
penerima-penerima ini mungkin berada di negaranya atau di tempat lain, dan
bahawa negara penerima mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza dengan negara Peserta, yang mungkin tidak boleh
memberi tahap perlindungan yang sama kepada Data. Peserta faham bahawa dia boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatan Peserta. Peserta memberi kuasa kepada Syarikat, Broker
yang Ditetapkan dan mana-mana penerima lain yang mungkin membantu Syarikat (masa
sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
penyertaan Peserta dalam Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain,
semata-mata dengan tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaannya dalam Pelan, termasuk apa-apa pemindahan data yang diperlukan
kepada Wakil atau pihak ketiga yang lain dengan sesiapa yang Peserta pilih untuk
deposit apa-apa Saham yang diperolehi selepas pelaksanaan Opsyen Saham. Peserta
faham bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk
melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam Pelan. Peserta
faham bahawa Peserta boleh, pada bila-bila masa, melihat data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi
Expedia Group, Inc., c/oKumpulan Saham Expedia Group, 333 108th Avenue NE,
Bellevue WA, 98004, U.S.A., atau melalui e-mel di Stock@expedia.com.
Selanjutnya, Peserta memahami bahawa Peserta memberikan persetujuan di sini
secara sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan dengan Majikan
tidak akan terjejas; terdapat hanya satu akibat jika Peserta tidak bersetuju
atau menarik balik persetujuannya iaitu bahawa Syarikat tidak akan dapat
memberikan Saham Opsyen pada masa depan atau anugerah ekuiti lain kepada Peserta
atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Peserta faham
bahawa keengganan atau penarikan balik persetujuannya boleh menjejaskan
keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut
mengenai akibat keengganannya untuk memberikan keizinan atau penarikan balik
keizinan, Peserta fahami bahawa Peserta boleh menghubungi wakil sumber manusia
tempatannya.
Notifications


A-16

--------------------------------------------------------------------------------



Director Notification Obligation. If the Participant is director of a Subsidiary
or Affiliate in Malaysia, the Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify such Malaysian Subsidiary or Affiliate in writing when the
Participant receives or disposes of an interest (e.g., the Stock Option, Shares)
in the Corporation or any related company. Such notifications must be made
within fourteen days of receiving or disposing of any interest in the
Corporation or any related company.
MEXICO
Terms and Conditions
Plan Document Acknowledgement. By accepting the Stock Option, the Participant
acknowledges that he or she has received a copy of the Plan and the Agreement,
which the Participant has reviewed. The Participant acknowledges further that he
or she accepts all the provisions of the Plan and the Agreement. The Participant
also acknowledges that he or she has read and specifically and expressly
approves the terms and conditions set forth in Section 7 ("Nature of Award") in
the Stock Option Agreement, which clearly provides as follows:
(1)    The Participant's participation in the Plan does not constitute an
acquired right;
(2)
The Plan and the Participant's participation in the Plan are offered by the
Corporation on a wholly discretionary basis;

(3)    The Participant's participation in the Plan is voluntary; and
(4)
The Corporation and the Subsidiaries and Affiliates are not responsible for any
decrease in the value of any Shares acquired at exercise of the Stock Option.

Labor Law Policy and Acknowledgment. By accepting the Stock Option, the
Participant expressly recognizes that the Corporation, with registered offices
at Expedia Group, Inc., 333 108th Avenue NE, Bellevue WA, 98004, U.S.A., is
solely responsible for the administration of the Plan, and that the
Participant's participation in the Plan and acquisition of Shares do not
constitute an employment relationship between the Participant and the
Corporation since the Participant is participating in the Plan on a wholly
commercial basis and his or her sole employer is Expedia Mexico, S de R. L. de
C.V. or Orbitz Mexico Services S. de R.L. de C.V., as applicable ("Expedia
Mexico"). Based on the foregoing, the Participant expressly recognizes that the
Plan and the benefits that he or she may derive from participating in the Plan
do not establish any rights between the Participant and the employer, Expedia
Mexico, and do not form part of the employment conditions and/or benefits
provided by Expedia Mexico, and any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of the
Participant's employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant's participation at any time without any liability to
the Participant.
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Corporation for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Corporation, Affiliates, Subsidiaries, branches, representative
offices, shareholders, directors, officers, employees, agents, or legal
representatives with respect to any claim that may arise.


A-17

--------------------------------------------------------------------------------



Spanish Translation
Términos y Condiciones
Reconocimiento del Documento del Plan. Al aceptar la Opción de Acciones, el
Participante reconoce que ha recibido una copia del Plan y del Acuerdo, que el
Participante ha revisado. El Participante reconoce, además, que acepta todas las
disposiciones del Plan y del Acuerdo. El Participante también reconoce que ha
leído y que concretamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 6 ("Naturaleza de la Subvención") del Acuerdo de
Opción de Acciones, que claramente dispone lo siguiente:
(1)
La participación del Participante en el Plan no constituye un derecho adquirido;

(2)
El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía en su discrecionalidad total;

(3)    La participación del Participante en el Plan es voluntaria; y
(4)
La Compañía y sus Subsidiarias y Afiliadas no son responsables por ninguna
disminución en el valor de las Acciones adquiridas al ejercer la Opción de
Acciones.

Política Laboral y Reconocimiento. Al aceptar la Opción de Acciones, el
Participante expresamente reconoce que la Compañía, con sus oficinas registradas
y ubicadas en Expedia Group, Inc., 333 108th Avenue NE, Bellevue WA, 98004,
U.S.A., es la única responsable por la administración del Plan y que la
participación del Participante en el Plan y en su caso la adquisición de
Acciones no constituyen una relación de trabajo entre el Participante y la
Compañía, ya que el Participante participa en el Plan en un marco totalmente
comercial y su único patrón es Expedia Mexico, S de R.L. de C.V. or Orbitz
Mexico Services S. de R.L. de C.V., como sea aplicable ("Expedia Mexico").
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Participante y el patrón, Expedia Mexico, y no forma
parte de las condiciones de trabajo y/o las prestaciones otorgadas por Expedia
Mexico, y que cualquier modificación al Plan o su terminación no constituye un
cambio o impedimento de los términos y condiciones de la relación de trabajo del
Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de la Compañía; por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
al Participante.
Finalmente, el Participante por este medio declara que no se reserva ninguna
derecho o acción en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación de las disposiciones del Plan o de los beneficios
derivados del Plan, y por lo tanto, el Participante otorga una liberación
completa y amplia a la Compañía, y sus afiliadas, subsidiarias, sucursales,
oficinas de representación, accionistas, directores, autoridades, empleados,
agentes, o representantes legales en relación con cualquier demanda que pudiera
surgir.
NETHERLANDS
There are no country-specific provisions.


A-18

--------------------------------------------------------------------------------



NEW ZEALAND
Notifications
Securities Law Notification. Warning: This is an offer of stock option, which
upon vesting and exercise by the Participant, in accordance with the terms of
the Plan and this Agreement, will be converted into Shares. The Shares give the
Participant a stake in the ownership of the Corporation. The Participant may
receive a return if dividends are paid on the Shares.
If the Corporation runs into financial difficulties and is wound up, the
Participant will be paid only after all creditors have been paid. The
Participant may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share scheme. As a result, the Participant may not be given all the information
usually required. The Participant will also have fewer other legal protections
for this investment.
The Participant should ask questions, read all documents carefully, and seek
independent financial advice before committing him- or herself.
In addition, the Participant is hereby notified that the documents listed below
are available for review on the Corporation's "Investor Relations" website at
http://ir.expediainc.com/index.cfm, and through the Participant's online Morgan
Stanley account:
(i)
this Agreement, which together with the Plan, sets forth the terms and
conditions of participation in the Plan;

(ii)
a copy of the Corporation's most recent annual report (i.e., Form 10-K);

(iii)
a copy of the Corporation's most recent published financial statements;

(iv)
a copy of the Plan; and

(v)
a copy of the Plan Prospectus.

A copy of the above documents will be sent to the Participant free of charge on
written request to Expedia Group, Inc., c/o Investor Relations, 333 108th Avenue
NE, Bellevue WA, 98004, U.S.A., or via email at ir@expedia.com.
As noted above, the Participant is advised to carefully read the materials
provided before making a decision whether to participate in the Plan. The
Participant also is encouraged to contact a personal tax advisor for specific
information concerning the Participant's personal tax situation with regard to
Plan participation.
NORWAY


A-19

--------------------------------------------------------------------------------



There are no country-specific provisions.
PHILIPPINES
Notifications
Securities Law Notification. This offering is subject to an exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission under Section 10.1(k) of the Philippine Securities
Regulation Code.
THE SHARES SUBJECT TO THE STOCK OPTION BEING OFFERED OR SOLD HAVE NOT BEEN
REGISTERED WITH THE PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES REGULATION CODE. ANY FURTHER OFFER OR SALE THEREOF IS SUBJECT TO
REGISTRATION REQUIREMENTS IN THE PHILIPPINES UNDER THE CODE UNLESS SUCH OFFER OR
SALE QUALIFIES AS AN EXEMPT TRANSACTION.
For further information on risk factors impacting the Corporation's business
that may affect the value of the Shares, the Participant may refer to the risk
factors discussion in the Corporation's Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov, as well as on the
Corporation's website at http://ir.expediainc.com. In addition, the Participant
may receive, free of charge, a copy of the Corporation's Annual Report,
Quarterly Reports or any other reports, proxy statements or communications
distributed to the Corporation's stockholders by contacting Expedia Group, Inc.,
c/o Investor Relations, 333 108th Avenue NE, Bellevue WA, 98004, U.S.A., or via
email at ir@expedia.com.
The Participant may sell or dispose of Shares acquired under the Plan, if any,
through Morgan Stanley (or any other broker designated by the Corporation or to
which the Shares have been transferred by the Participant), provided that such
sale takes place outside of the Philippines through the facilities of the stock
exchange on which the Shares are listed (i.e., the Nasdaq Global Select Market).
POLAND
Notifications
Exchange Control Notification. Polish residents holding cash and foreign
securities (including Shares) in bank or brokerage accounts outside of Poland
must report information to the National Bank of Poland on transactions and
balances in such accounts if the value of such cash and securities exceeds PLN 7
million. If required, such reports must be filed on special forms available on
the website of the National Bank of Poland. The Participant should consult with
a personal legal advisor to determine whether the Participant will be required
to submit reports to the National Bank of Poland.
Further, any transfer of funds in excess of €15,000 (or PLN 15,000 if such
transfer of funds is connected with business activity of an entrepreneur) into
or out of Poland must be effected through a bank account in Poland. All
documents connected with any foreign exchange transactions must be retained for
a period of five years from the end of the year in which the transaction
occurred.
PORTUGAL
Terms and Conditions


A-20

--------------------------------------------------------------------------------



Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
Conhecimento da Língua. Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no Acordo
de Atribuição (Agreement em inglês).
Notifications
Exchange Control Notification. If the Participant holds Shares purchased upon
exercise of the Stock Option, the acquisition of Shares should be reported to
the Banco de Portugal for statistical purposes. If the Shares are deposited with
a commercial bank or financial intermediary in Portugal, such bank or financial
intermediary will submit the report on Participant's behalf. If the Shares are
not deposited with a commercial bank or financial intermediary in Portugal, the
Participant is responsible for submitting the report to the Banco de Portugal.
RUSSIA
Terms and Conditions
U.S. Transaction. The Participant understands that the acceptance of the Stock
Option (including through an online acceptance process managed by the Agent or
Corporation or another third party designated by the Corporation) results in an
agreement between the Participant and the Corporation completed in the United
States and that the Agreement is governed by the laws of the State of Delaware,
without giving effect to the conflict of law principles thereof.
Method of Exercise. This provision supplements Section 1 ("Award, Vesting and
Exercise of the Stock Option") of the Stock Option Agreement:
The Participant agrees that, should the Corporation determine, in its sole
discretion, that it is necessary or advisable under local law, the Participant
may be required to pay the Grant Price for any Shares subject to the Stock
Option by a cashless sell-all exercise, such that any Shares to be issued to the
Participant will be sold immediately in a same-day sale transaction. The
Participant agrees that the Corporation is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Participant's
behalf pursuant to this authorization) and the Participant expressly authorizes
the Corporation's designated broker to complete the sale of such Shares. The
Participant acknowledges that the Corporation's designated broker is under no
obligation to arrange for the sale of the Shares at any particular price. If
applicable, upon the sale of the Shares, the cash proceeds from the sale, less
any brokerage fees or commissions and subject to the Corporation's obligations,
if any, to satisfy Tax-Related Items, will be remitted to the Participant. The
Corporation reserves the right, in its sole discretion, to permit other methods
of exercise.
Further, the Participant acknowledges that he or she is not aware of any
material nonpublic information with respect to the Corporation or any securities
of the Corporation as of the Grant Date.
Securities Law Acknowledgement. The Participant acknowledges that the Stock
Option, the Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. The Shares acquired pursuant to the Plan have
not and will not be registered in Russia nor admitted for listing on any Russian
exchange for trading


A-21

--------------------------------------------------------------------------------



within Russia, and therefore, neither the Stock Option nor the Shares may be
used for offering or public or private circulation in Russia. The Participant
acknowledges that he or she may hold Shares acquired upon exercise of the Stock
Option in the Participant's account with the Corporation's third party
broker/administrator in the United States. However, in no event will Shares
issued to the Participant under the Plan be delivered to Participant in Russia.
Further, the Participant is not permitted to sell or otherwise dispose of Shares
directly to other Russian individuals.
Data Privacy and Transfer. This provision supplements Section 15 ("Data
Privacy") of the Stock Option Agreement:
The Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the "Consent") form to the Corporation.
Further, the Participant understands and agrees that if the Participant does not
complete and return a Consent to the Corporation, it will not be able to grant
the Stock Option or other awards to the Participant or administer or maintain
such awards. Therefore, the Participant understands that refusing to complete a
Consent or withdrawing his or her Consent may affect the Participant's ability
to participate in the Plan.
Notifications
Exchange Control Notification. The Participant may be subject to exchange
control restrictions and repatriation requirements in Russia. Proceeds from the
sale of Shares and any cash dividends paid on the Shares can be remitted
directly to a foreign individual bank account (in countries belonging to the
Organization for Economic Cooperation and Development ("OECD") or the Financial
Action Task Force ("FATF")). The Participant should consult his or her personal
legal advisor before exercising Stock Options, before selling Shares and before
remitting any sale proceeds to Russia, as significant sanctions for violations
of the Russian currency control laws may apply these requirements are subject to
change at any time, often without notice.
Foreign Asset/Account Reporting Notification. The Russian tax authorities must
be notified within one month of the opening or closing of a foreign bank
account, or of a change in foreign bank account details. Reports of the
transactions and balances of foreign bank accounts must also be filed with the
Russian tax authorities each year.
Labor Law Notification. If the Participant continues to hold Shares acquired at
exercise of the Stock Option after an involuntary Termination of Employment, the
Participant will not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Notification. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Corporation). Accordingly, the Participant should inform the Corporation if the
Participant is covered by these laws because the Participant may not hold Shares
acquired under the Plan.
SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. To the extent the Stock Option vests within six
months of the Grant Date, the Participant may not dispose of the Shares acquired
pursuant to the exercise of the Stock Option, or otherwise offer the Shares to
the public, prior to the six-month anniversary of the Grant Date, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than


A-22

--------------------------------------------------------------------------------



section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.) ("SFA") and
in accordance with the conditions of any other applicable provision of the SFA.
Notifications
Securities Law Notification. The Stock Option is being granted pursuant to the
"Qualifying Person" exemption under section 273(1)(f) of the SFA, is exempt from
the prospectus and registration requirements under the SFA and is not made with
a view to the Stock Option or the underlying Shares being subsequently offered
for sale to any other party. The Plan has not been, and will not be, lodged or
registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer/Director Notification Requirement. If the Participant is
the chief executive officer ("CEO") or a director (including an alternate,
associate, substitute or shadow director) of a Singapore Subsidiary or
Affiliate, the Participant must notify the Singapore Subsidiary or Affiliate in
writing within two business days of (i) becoming the registered holder of or
acquiring an interest (e.g., Stock Options, Shares) in the Corporation or any
Subsidiary or Affiliate, or becoming the CEO or a director (as the case may be),
or (ii) any change in a previously disclosed interest (e.g., sale of Shares).
These notification requirements apply regardless of whether the CEO or directors
are residents of or employed in Singapore.
SOUTH AFRICA
Terms and Conditions
Taxes. The following provision supplements Section 5 of the Stock Option
Agreement:
By accepting the Stock Option, the Participant agrees that, immediately upon
exercise of the Stock Option, the Participant will notify the Employer of the
amount of any gain realized at exercise. The Participant will be solely
responsible for paying any difference between the actual liability for
Tax-Related Items and the amount withheld.
Tax Clearance Certificate for Cash Exercises. If the Participant exercises the
Stock Option by a cash exercise, the Participant may be required to obtain and
provide to the Employer, or any third party designated by the Employer or the
Corporation, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service ("SARS"). The Participant must renew this Tax
Clearance Certificate every twelve months, or in such other period as may be
required by the SARS. If the Participant exercises the Stock Option by a
cashless exercise whereby no funds are remitted offshore for the purchase of
Shares, no Tax Clearance Certificate is required.
Deemed Acceptance of Stock Option. Pursuant to Section 96 of Companies Act 71 of
2008 (the "Companies Act"), the Stock Option offer must be finalized within six
months following the date the offer is communicated to the Participant. If the
Participant does not want to accept the Stock Option, the Participant is
required to decline the Stock Option no later than six months following the date
the offer is communicated to the Participant. If the Participant does not reject
the Stock Option within six months following the date the offer is communicated
to the Participant, the Participant will be deemed to accept the Stock Option.
Notifications


A-23

--------------------------------------------------------------------------------



Securities Notification. Neither the Stock Options nor the underlying Shares
shall be publicly offered or listed on any stock exchange in South Africa. The
offer is intended to be private pursuant to Section 96 of the Companies Act and
is not subject to the supervision of any South African governmental authority.
Exchange Control Notification. Under current South African exchange control
policy, if the Participant is a South African resident, the Participant may
invest a maximum of ZAR11,000,000 per annum in offshore investments, including
in Shares. The first ZAR1,000,000 annual discretionary allowance requires no
prior authorization. The next ZAR10,000,000 requires tax clearance. This limit
does not apply to non-resident employees. It is the Participant's responsibility
to ensure that he or she does not exceed this limit and obtains the necessary
tax clearance for remittances exceeding ZAR1,000,000. This limit is a cumulative
allowance; therefore, the Participant's ability to remit funds for a cash
exercise will be reduced if the Participant's foreign investment limit is
utilized to make a transfer of funds offshore that is unrelated to the Plan. If
the ZAR11,000,000 limit will be exceeded as a result of an exercise, the
Participant may still participate in the Plan and exercise his or her Stock
Option, however he or she will be required to immediately sell the Shares
acquired at exercise and repatriate the proceeds to South Africa. If the
ZAR11,000,000 limit is not exceeded, the Participant will not be required to
immediately repatriate the sale proceeds to South Africa.
Because exchange control regulations are subject to frequent change, sometimes
without notice, the Participant should consult his or her personal legal advisor
prior to the exercise of the Stock Option to ensure compliance with current
regulations. The Participant is solely responsible for ensuring compliance with
all exchange control laws in South Africa.
SOUTH KOREA
Notifications
Exchange Control Notification. For transactions that occurred before July 18,
2017, if a Korean resident realizes US$500,000 or more from the sale of Shares
or the receipt of any dividends in a single transaction, he or she must
repatriate the proceeds to Korea within three years of the sale or receipt. The
Participant should consult a personal legal advisor to determine whether this
repatriation requirement applies to any particular transaction.
Foreign Asset/Account Reporting Notification. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts if
the monthly balance of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency) on any month-end date during the calendar year. 
SPAIN
Terms and Conditions
Nature of Award.  This provision supplements Section 7 ("Nature of Award") of
the Stock Option Agreement:
By accepting the Stock Option, the Participant consents to participation in the
Plan and acknowledges that he or she has received a copy of the Plan.
The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant the Stock Option under the Plan to
individuals who may be Eligible Individuals throughout the


A-24

--------------------------------------------------------------------------------



world. This decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Corporation or any of
its Subsidiaries or Affiliates other than as expressly set forth in the
Agreement. Consequently, the Participant understands that the Stock Option is
granted on the assumption and condition that the Stock Option and any Shares
issued upon exercise of the Stock Option are not a part of any employment or
service contract (either with the Corporation or any of its Subsidiaries or
Affiliates) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever.
Further, the Participant understands and agrees that, unless otherwise expressly
provided for by the Corporation or set forth in the Plan or the Agreement, any
unvested portion of the Stock Option will be cancelled without entitlement to
any Shares underlying the Stock Option if the Participant's status as an
Eligible Individual is terminated for any reason, including, but not limited to:
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a "despido improcedente"), material modification of the terms of
employment under Article 41 of the Workers' Statute, relocation under Article 40
of the Workers' Statute, Article 50 of the Workers' Statute, or under Article
10.3 of Royal Decree 1382/1985. The Corporation, in its sole discretion, shall
determine the date when the Participant's status as an Eligible Individual has
terminated for purposes of the Stock Option.
In addition, the Participant understands that this grant would not be made to
the Participant but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Stock Option shall be null and void.
Notifications
Securities Law Notification. No "offer of securities to the public," as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of Stock Options under the Plan. Neither the Plan
nor the Agreement (which includes this Appendix) have been nor will be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and they do not constitute a public offering prospectus.
Foreign Asset/Account Reporting Notification. Rights or assets held outside of
Spain (e.g., Shares or cash held in a foreign bank or brokerage account) with a
value in excess of €50,000 per type of right or asset (e.g., Shares, cash, etc.)
as of December 31, must be reported on an annual tax return. After such rights
and/or assets are initially reported, the reporting obligation will only apply
for subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by the following
March 31.
Share Reporting Requirement. The acquisition, ownership and disposition of
shares in a foreign company (including Shares acquired under the Plan) must be
declared for statistical purposes to the Direccion General de Comercio e
Inversiones (the "DGCI"), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be filed in January for Shares owned as of December 31 of each
year; however, if the value of the Shares acquired or the amount of the sale
proceeds exceeds €1,502,530, the declaration must be filed within one month of
the acquisition or sale, as applicable. The Participant should consult with his
or her personal advisor to determine his or her obligations in this respect.


A-25

--------------------------------------------------------------------------------



Foreign Assets and Transaction Reporting. Any foreign accounts (including
brokerage accounts held abroad), any foreign instruments (e.g., Shares) and any
transactions with non-Spanish residents (including any payments of cash or
Shares made to the Participant by the Corporation or a U.S. broker), may need to
be declared electronically to the Bank of Spain if the balances in such accounts
together with the value of such instruments as of December 31, or the volume of
transactions with non-Spanish residents during the prior or current year, exceed
€1,000,000. Once the €1,000,000 threshold has been surpassed in either respect,
the Participant will generally be required to report all of his or her foreign
accounts, foreign instruments and transactions with non-Spanish residents, even
if the relevant threshold has not been crossed for an individual item. The
Participant will generally only be required to report on an annual basis (by
January 20 of each year); however, if the balances in the Participant's foreign
accounts together with value of his or her foreign instruments or the volume of
transactions with non-Spanish residents exceed €100,000,000, more frequent
reporting will be required.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Notification. The Stock Option is not intended to be publicly
offered in or from Switzerland. Because the offer of the Stock Option is
considered a private offering, it is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the Stock Option (a)
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (b) may be publicly distributed or otherwise made
publicly available in Switzerland or (c) has been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Notification. The offer of participation in the Plan is available
only for employees of the Corporation and its Subsidiaries and Affiliates. The
offer of participation in the Plan is not a public offer of securities by a
Taiwanese company.
Exchange Control Notification. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares and the receipt of any
dividends paid on such Shares) into Taiwan up to US$5,000,000 per year without
justification. If the transaction amount is TWD 500,000 or more in a single
transaction, a Foreign Exchange Transaction Form must be submitted, along with
supporting documentation, to the satisfaction of the remitting bank. The
Participant should consult a personal legal advisor to ensure compliance with
applicable exchange control laws in Taiwan.


A-26

--------------------------------------------------------------------------------



THAILAND
Notifications
Exchange Control Notification. Thai residents realizing US$50,000 or more of
cash proceeds in a single transaction from the sale of Shares or from dividends
paid on such Shares must immediately repatriate all cash proceeds to Thailand
and convert such proceeds to Thai Baht within 360 days of repatriation or
deposit the funds in an authorized foreign exchange account in Thailand. The
inward remittance must also be reported to the Bank of Thailand on a foreign
exchange transaction form. Failure to comply with these obligations may result
in penalties assessed by the Bank of Thailand. The Participant should consult a
personal advisor prior to taking any action with respect to the remittance of
proceeds into Thailand. The Participant is responsible for ensuring compliance
with all exchange control laws in Thailand.
TURKEY
Notifications
Securities Law Notification. Stock Options are made available only to employees
of the Corporation and its Subsidiaries and Affiliates, and the offer of
participation in the Plan is a private offering. The grant of Stock Options and
issuances of Shares takes place outside of Turkey. Further, the sale of Shares
acquired under the Plan must occur outside of Turkey. The Shares are currently
traded on the Nasdaq Global Select Market in the United States and Shares may be
sold on this exchange.
Exchange Control Notification. Pursuant to Decree No. 32 on the Protection of
the Value of the Turkish Currency and Communiqué No. 2008-32/34 on Decree No.
32, any activity related to investments in foreign securities (e.g., the sale of
Shares) must be conducted through a bank or financial intermediary institution
licensed by the Turkish Capital Markets Board and should be reported to the
Turkish Capital Markets Board.   It is solely the Participant's responsibility
to comply with this requirement. The Participant should contact a personal legal
advisor for further information regarding these obligations.
UNITED ARAB EMIRATES
Notifications
Securities Law Notification. Participation in the Plan is being offered only to
Eligible Individuals and is in the nature of providing equity incentives to
employees in the United Arab Emirates. The Plan and the Agreement are intended
for distribution only to such Eligible Individuals and must not be delivered to,
or relied on by, any other person. Prospective purchasers of the securities
offered should conduct their own due diligence on the securities. If the
Participant does not understand the contents of the Plan or the Agreement, the
Participant should consult an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Agreement nor taken steps to verify the information set
out therein, and have no responsibility for such documents.
UNITED KINGDOM
Terms and Conditions


A-27

--------------------------------------------------------------------------------



Taxes and Withholding. The following provision supplements Section 5 ("Taxes and
Withholding") of the Stock Option Agreement:
Without limitation to Section 5 of the Stock Option Agreement, the Participant
agrees that the Participant is liable for all Tax-Related Items and hereby
covenants to pay all such Tax-Related Items, as and when requested by the
Corporation or the Employer or by Her Majesty's Revenue and Customs ("HMRC") (or
any other tax authority or any other relevant authority).  The Participant also
agrees to indemnify and keep indemnified the Corporation and the Employer
against any Tax-Related Items that they are required to pay or withhold on the
Participant's behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or an executive
officer of the Corporation (within the meaning of such terms for purposes of
Section 13(k) of the Exchange Act), the Participant acknowledges that he or she
may not be able to indemnify the Corporation or the Employer for the amount of
any income tax not collected from or paid by the Participant, as it may be
considered a loan. In this case, the amount of any income tax not collected
within 90 days of the end of the U.K. tax year in which the event giving rise to
the Tax-Related Item(s) occurs may constitute an additional benefit to the
Participant on which additional income tax and National Insurance Contributions
may be payable. The Participant will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Corporation or the Employer (as
appropriate) for the value of any employee National Insurance Contributions due
on this additional benefit, which the Corporation or the Employer may recover
from the Participant by any of the means referred to in the Plan or Section 5 of
the Stock Option Agreement.


A-28